Citation Nr: 1402877	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  12-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of frostbite, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied service connection for the residuals of frostbite.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Peripheral neuropathy is more likely than not due to an in-service cold weather injury.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for the residuals of frostbite, to include peripheral neuropathy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran has consistently informed VA that following a Jeep accident in October 1954 in the midst of a blizzard, that he suffered frostbite as a result of exposure after the accident in the snow.  The Board finds his statements credible, and thus the record reflects that the Veteran suffered an in-service cold weather injury.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

The Veteran was diagnosed with peripheral neuropathy in November 2009.  At that time, he informed his private podiatrist that he had experienced foot pain for "the past fifty years," since his injury in service.  He was similarly diagnosed with peripheral neuropathy, as well as arthritis, following a September 2011 VA examination.  

In September 2013, the VA examiner opined that the Veteran's pathology "would be consistent with cold exposure," indicating that peripheral neuropathy could be caused by prolonged cold exposure.  Notably, the VA examiner provided a negative nexus opinion, indicating that the Veteran did not have current residuals of a cold weather injury, citing the long period between injury and onset of the disability.  The Board finds the rationale for the negative aspects of the opinion to be lacking; the Veteran has consistently and credibly indicated that his foot pain began immediately following his cold weather exposure.  Id.  While the actual diagnosis might have occurred many years later, the Veteran is competent to identify his symptomatology, including the timing of its onset.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  There is no suggestion in the record that the symptomatology that began following service is unrelated to the in-service injury or the currently-diagnosed peripheral neuropathy.  

As such, the Board finds that, with evidence of an in-service injury, a current disability, and a competent nexus between the two, the evidence suggests it is as likely as not that the residuals of frostbite, to include peripheral neuropathy was a result of service.  Resolving any doubt in the appellant's favor, service connection is warranted.  38 C.F.R. §§ 3.102, 3.303. 

Considering the outcome of the appeal, the Board need not discuss VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000. 


ORDER

Entitlement to service connection for the residuals of frostbite, to include peripheral neuropathy, is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


